 

Exhibit 10.2

 

[tex10-2logo.jpg]

 

May 2, 2016

 

Marie Perry

 

Dear Marie:

 

Jamba Juice started as a fruitful idea that took root in a small store in the
beach town of San Luis Obispo. Today, that idea hasn’t changed: We take the best
nature has to offer and make wholesome nutrition accessible to everyone by
making it delicious and keeping it fun. It’s our unique blend of health and fun
that makes Jamba Juice unlike any other brand.

 

OUR MISSION:     To be the leading healthy lifestyle brand offering consumers
great tasting and differentiated products inside and outside our stores.

 

OUR TIMELESS PURPOSE:     To inspire and simplify healthy living.

 

Jamba’s vision and values will shed insight into what we’re all about and what
we strive to be. The acronym FIBER sums it up the best.

 

Fun

Have FUN!

Enjoy what you do.  Live a healthy, energetic life.

    Integrity

Act with INTEGRITY!

Be honest and honorable in all you do. Communicate openly and treat others with
respect.

    Believe

BELIEVE in yourself and Jamba!

Lead with enthusiasm, passion and confidence.

    Excellence

Achieve EXCELLENCE in everything you do!

Strive for only the best.

    Results

Deliver great RESULTS!

Our success is measured by our results.

 

Offer:     I am excited to offer you the position of Executive Vice President,
Chief Finance & Administration Officer conditional on a satisfactory background
check and proof of your right to work in the United States. In this capacity you
will report directly to me.

 

Compensation:     Your gross base salary will be $340,000 per year, payable
bi-weekly ($13,076.92), in each case less applicable tax withholding, and will
start at an agreed upon date in May 2016.

 

 

 

 

[tex10-2logo.jpg]

 

Benefits:     Medical, vision, dental, and life & disability insurance programs
are available and will become effective on the first of the month after thirty
(30) days of employment. You will be eligible to accrue up to 20 days (4 weeks)
of vacation in your first year of employment pursuant to our time off policy.
The details of these and other programs will be explained to you during your
orientation.

 

Sign on Bonus: I am also pleased to provide you with a sign-on bonus of $50,000
less applicable taxes which will be paid to you on the first payroll cycle after
your start date. Sign-on bonuses are subject to a repayment agreement which will
be provided upon acceptance of the offer. Should your employment terminate
within 18 months for any reason other than position elimination, you will be
required to reimburse the Company for all or part of your sign-on bonus. This
agreement must be signed and returned prior to your receiving your sign-on
bonus.

 

Management Incentive Plan Bonus: In addition to your regular pay, you will be
eligible for a 60% target bonus pursuant to our management incentive plan
adopted annually each year. The annual bonus for 2016 is guaranteed at target.
Bonus will be paid in March 2017.

 

All Equity Grants will be outside the current 2013 Equity Incentive Plan as
Inducement Grants under Nasdaq listing rules.

 

Stock Options:     I am also pleased to provide you with 75,000 Non-Qualified
Stock Options. In accordance with our stock option policy, these will be granted
during the first available open window after your hire date, but vesting will be
credited to your date of hire. The options will have an exercise price equal to
the fair market value of common stock of Jamba, Inc. based upon the closing
price at the date of grant, and to vest annually over a three year period, with
one third (1/3) of the total number of shares subject to this option vesting on
each anniversary of the initial vesting date.

 

RSU Grant:     We are pleased to provide you with 6,000 RSU’s. with each
restricted stock unit representing the right to receive one share of Parent’s
common stock, and which restricted stock units shall vest annually over a three
year period, with one third (1/3) or the total number of shares subject to this
RSU vesting on each anniversary of the initial vesting date.

 

 

 

 

[tex10-2logo.jpg]

 

RSU Grant:     We are pleased to provide you with 85,000 RSU’s, with each
restricted stock unit representing the right to receive one share of Parent’s
common stock, and which restricted stock units shall vest upon achievement of
stock price targets of $19.50, $24.00 and $28.50, respectively (the 15%, 22.5%
and 30% TSR RSUs, as follows:

(i)15% TSR RSUs. 40,000 restricted stock units shall vest if at any time prior
to the third anniversary of the initial vesting date (x) the closing price of
Jamba, Inc. common stock for a thirty consecutive trading day period equals or
exceeds $19.50 (as adjusted in accordance for stock splits and the like) or (y)
a Change of Control (as such term is defined in the applicable RSU agreement)
occurs whereby Jamba, Inc.’s stockholders receive a per share consideration
equaling or exceeding $19.50 (as adjusted in accordance for stock splits and the
like), in each case where you remain an employee of Jamba Juice and /or its
affiliates at such time; and

(ii)22.5% TSR RSUs. 25,000 restricted stock units shall vest if at any time
prior to the third anniversary of the initial vesting date (x) the closing price
of Jamba, Inc. common stock for a thirty consecutive trading day period equals
or exceeds $24.00 (as adjusted in accordance for stock splits and the like) or
(y) a Change of Control (as such term is defined in the applicable RSU
agreement) occurs whereby Jamba, Inc.’s stockholders receive a per share
consideration equaling or exceeding $24.00 (as adjusted in accordance for stock
splits and the like), in each case where you remain an employee of Jamba Juice
and /or its affiliates at such time; and

(iii)30% TSR RSUs. 20,000 restricted stock units shall vest if at any time prior
to the third anniversary of the initial vesting date (x) the closing price of
Jamba, Inc. common stock for a thirty consecutive trading day period equals or
exceeds $28.50 (as adjusted in accordance for stock splits and the like) or (y)
a Change of Control (as such term is defined in the applicable RSU agreement)
occurs whereby Jamba, Inc.’s stockholders receive a per share consideration
equaling or exceeding $28.50 (as adjusted in accordance for stock splits and the
like), in each case where you remain an employee of Jamba Juice and /or its
affiliates at such time

 

The RSUs would be granted at the same time as the stock option grant referenced
above.

All Equity Grants referenced above are subject to Board approval.

 

Restricted stock units, to the extent granted and vesting, shall be settled (x)
with respect to the restricted stock units granted under clause (i), on the
first annual anniversary of the vesting date and (y) with respect to the
restricted stock units granted under clauses (ii) and (iii), as soon as
practicable following the vesting date of such grants (in each case, the
“Settlement Date”); provided, however, that if such Settlement Date would be
outside of the period under the company’s insider trading policies permitting
trades in such securities, then such shares shall be settled as soon as such
insider trading policy would permit such trades.

 

 

 

 

[tex10-2logo.jpg]

 

Clawback Policy. All compensation contemplated under this agreement and all cash
and equity awards under the company’s incentive compensation plans will be
subject to the company’s recoupment policy for incentive compensation.

 

Standard Severance Agreement: You will be eligible to participate in our
Executive Retention and Severance Plan which would provide you with a severance
benefit of twelve (12) month’s salary continuation (subject to mitigation) in
the event of a qualifying termination (without cause or resignation for good
reason, as defined in the plan), calculated on your then current base salary
payable on the Company’s ordinary payroll schedule and subject to customary
withholdings, subject to signing a release. In addition the terms for
acceleration of stock options following a qualifying termination after a change
of control will be included.

 

The relationship that exists between you and the company is for an unspecified
term and considered employment at will. The relationship can be terminated by
you or the company “at will” at any time either with or without cause or advance
notice. This “at will” agreement constitutes the entire agreement between the
employee and the company on the subject of termination, and supersedes all prior
agreements and cannot be changed by future events, even though other policies
and procedures may change from time to time. No one has the authority to modify
this relationship except for the President and CEO or VP, Human Resources in
writing and signed by you and the President and CEO or VP, Human Resources.

 

Marie, I look forward to the many contributions you will make to the company.
Upon acceptance, please acknowledge the terms of this letter by returning one
signed copy to Kathy Wright at kwright@jambajuice.com.

 

Sincerely,

 

/s/ Dave Pace   /s/ Marie Perry   Dave Pace   Marie Perry   Chief Executive
Officer   Acknowledged and Agreed  

 

 

